Title: To John Adams from James Warren, 16 October 1774
From: Warren, James
To: Adams, John


     
      My Dear Sir
      Boston Octr the 16th: 1774
     
     I Recd yours of the 18th Sepr with A pleasure and satisfaction that render my Negligence in not Answering it before almost Inexcusable. I shant trouble you at this Time with any Apologies, but leave your Candour to Excuse me till I have an Opportunity to do it on A Social Evening att Braintree or Plymouth and Improve the Short Time I now have in Another way. Great has been my Anxiety since you left us not only for the publick determinations of your August Body but for your Health on such a Journey in a Season not the most favourable. I am however relieved by finding the last in A good State and by hopes that the first would be as I could Wish. That America will save the Massachussets or Perish with her, is a Resolution worthy of the Greatest Assembly that ever met on this Continent, and such an one as you can easily suppose I wish to see Carried into Execution, and more especially at a Time when Indeed our Affairs and Circumstances are such as require not only Great but Immediate support. It can be no longer A question whether any People ever subsisted in A State of Nature. We have been and still remain in that Situation, with this Additional Misfortune, that we dare not Attempt to Form A Civil Constitution or redress our Inconveniencies, least our Attempts should be disapproved of at Philadelphia and that perhaps made A Pretence to Justine our being left to the Mercy of our Enemies. You will Learn by the Bearer of the Meeting of our Provincial Congress at Concord on last Tuesday and their proceedings. We are A Large and I think A Respectable Body, but in perfect Leading strings, Intirely and professedly dependent on you for Motion if not for Being. I am Sensible of your many difficulties. I pity and pray for you. We are not without ours, our Constituents forming great Expectations from us, while we are Embarrassd by a Multitude of—difficulties from all quarters. We are all Sensible of the necessity of A Military Force to Oppose the Encroachments and Insults of our Enemies and that to Form support and Controul them, A Civil Goverment is necessary. But how the first is to be Established or the last Formed is a question which is left to Ourselves. We should be perhaps divided in Sentiment about it. What shall be the model of the last is certainly the most Interesting. We Impatiently wait for Revere who we flatter Ourselves will bring us some decisions on that Subject not only to Animate but Unite us. But as I write in A hurry and under disadvantages I must leave this Subject to your Other Friends and Correspondents who have not only more leisure but Abilities to handle it. Mrs. Warren is here and Joins heartily in Wishes for your Health and Success in your Undertakings. We Called on Mrs. Adams in our way here and had the pleasure to find her well. You will Undoubtedly hear from her by this Opportunity. She has Engaged to go to Plymouth with Mrs. Warren this week, who Cant wait for the Riseing of our Body. Though my Hopes from Philadelphia are somewhat damped by what I have seen and heard since I came to Town, I will hope for A happy Issue however that be I hope to see you in due Time and Am with Great Respect Your Sincere Friend and Humb. Servt.,
     
      Jas. Warren
     
     
      My Compliments and regards to Mr. Cushing and Paine and my Friend Mr. Adams tho’ he has forgot me. I suppose he cant see or think of a small Man while in such an Elevated Station. I need not if I could, tell you how much pleasure a Line from you would give me.
     
     